          Case 1:19-cv-11734-JSR Document 1 Filed 12/23/19 Page 1 of 14



IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK


SportsK.com Inc. d/b/a JerseyWorld

 Plaintiff,                                                Complaint for a Civil Case

-against-
                                                           Case No. 19-cv-11734
NFLPA;
Dallas Cowboys Merchandising;                              Jury Trial Demanded

Defendants.

                                         COMPLAINT

    Plaintiff SportsK.com Inc. (hereinafter, “Plaintiff”), by and through its attorneys,

Rosenbaum Famularo, P.C. for its Complaint against Defendants NFLPA and Dallas Cowboys

(hereinafter “Defendants”), alleges and shows this Honorable Court as follows:

  I. INTRODUCTION

    This lawsuit centers around the Defendant’s unsupported and untrue allegations to the online

marketplace, Amazon.com, that Plaintiff was engaged in sales of counterfeit products and that

Plaintiff had infringed the intellectual property rights owned by the NFLPA. Plaintiff incurred

damages as a result of the suspension of Plaintiff’s seller account from the Amazon platform.

The Amazon report infringement page lacks significant verification and often leads to

termination or suspension of selling accounts. Plaintiff’s suspension was directly caused by

Defendant’s false counterfeit complaints to Amazon regarding products bought directly from

Defendant, Dallas Cowboys Merchandising as well as Outerstuff, the authorized distributor of

NFLPA products, and resold by Plaintiff on Amazon. Defendants claim it violated their online

distribution policies which restricts reselling on Amazon. While Plaintiff does have a buyer



                                                1
            Case 1:19-cv-11734-JSR Document 1 Filed 12/23/19 Page 2 of 14



account with Dallas Cowboys Merchandising, Plaintiff is not signatory to any agreement with

Defendants. The Plaintiff ordered and received these items after making Defendant expressly

aware of its intention to sell Defendant’s products on Amazon. More importantly, Plaintiff never

sold counterfeit goods. Defendants intended to destroy Plaintiff’s business reputation and

relationship with Amazon by submitting baseless infringement accusations to the Amazon

platform.

 II.THE PARTIES

   1. Plaintiff is a domestic corporation organized and existing under the laws of Michigan

with its principal place of business at 19051 Ecorse Rd, Allen Park, MI 48101.

   2. Howard Faber, a resident in the State of Michigan, is the owner and operator of

“SportsK.com Inc.”

   3. Plaintiff purchases goods from Outerstuff, the licensed distributor for NFLPA products,

and Dallas Cowboys Merchandising directly.

   4. Upon information and belief, Defendant NFLPA is a corporation with its principal

headquarters located at 1133 20th St. NW, Washington, DC 20036.

   5. Upon information and belief, Defendant Dallas Cowboys is a corporation with its

principal headquarters located at 1 Cowboys Way, Frisco, TX 75034.

III. JURISDICTION AND VENUE

   6. This Court has Jurisdiction pursuant to 28 U.S.C §1332 because there is complete

diversity between all parties and the amount in controversy, as further detailed herein, exceeds

$75,000.00, exclusive of interest and costs.

   7. This court also has Jurisdiction of this matter under 28 U.S.C. 1338, as the substantive

issues relate directly to intellectual property rights, such as trademark and copyright. As



                                                 2
          Case 1:19-cv-11734-JSR Document 1 Filed 12/23/19 Page 3 of 14



discussed further herein, to properly decide the declaratory judgment count, and the other counts

contained herein, this Court must apply federal intellectual property law.

   8.   This court also has supplemental Jurisdiction of claims relating to estoppel injuries under

28 U.S.C. 1367, as such estoppel claims are so related to the claims within this complaint such

that they arise from the same central controversy.

   9. This Court has Jurisdiction over Defendant NFLPA because NFLPA conducts substantial

business in the Southern District of New York where, among other things, maintains interactive

websites, and otherwise avails itself of the privilege of doing business in the Southern District of

New York.

   10. This Court has Jurisdiction over Defendant Dallas Cowboys Merchandise because

Defendants conduct substantial business in the Southern District of New York where, among

other things, it maintains interactive websites, and otherwise avails itself of the privilege of doing

business in the Southern District of New York.

                                    BACKGROUND FACTS

   11. Plaintiff does business as “JerseyWorld”, an Amazon seller storefront. (Seller ID:

A1GEQQMP53NTEG).

https://www.amazon.com/s?me=A1GEQQMPS3NTEG&marketplaceID=ATVPDKIKX0DER

   12. Amazon.com Inc. is the world’s largest online retailer. The Amazon.com platform offers

products worldwide. Amazon is available solely online at https://www.amazon.com/ (last visited

January 22, 2019).

   13. “Amazon provides a platform for third-party sellers (“Sellers”) and buyers (“Buyers”)

to negotiate and complete transactions. Amazon is not involved in the actual transaction between

Sellers and Buyers . . . .”



                                                  3
          Case 1:19-cv-11734-JSR Document 1 Filed 12/23/19 Page 4 of 14



https://www.amazon.com/gp/help/customer/display.html?nodeId=1161302 (last visited January

22, 2019).

   14. Sellers fulfill the goods directly to Amazon’s customers or ship the goods to various

Amazon warehouses across the United States. At those warehouses, Amazon stores a seller’s

inventory and ships goods out of those warehouses.

   15. Typically, to make a purchase on Amazon a Buyer searches for a particular item on

Amazon.com or via its mobile application and submits an order.

   16. The seller will then fulfill the order directly to the Amazon customer.

   17. If the seller uses the Amazon warehouse, then upon the order, Amazon identifies that

particular item at one of its many warehouses and fulfills that order by mailing the items to the

Buyer.

   18. Amazon.com Inc. allows Sellers to offer for sale and sell products on the Amazon.com

platform. Amazon.com, Inc. requires that Sellers enter into agreements with it concerning the

relationship between it and Sellers, duties and responsibilities of the Sellers, and other policies.

See, e.g., Amazon.com’s Participation Agreement available at

https://www.amazon.com/gp/help/ customer/display.html?ie=UTF8&nodeId=1161302 (last

visited January 22, 2019).

   19. JerseyWorld is an Amazon storefront primarily dealing in the sale of licensed sports

apparel including authentic NFL, MLB, NHL and NBA Jerseys. Plaintiff has been sourcing its

goods for the last 15 years by purchasing from Outerstuff and the Dallas Cowboys

Merchandising directly, among other reputable brands and distributors.

   20. Outerstuff designs and produces children’s jerseys, t-shirts, and other clothing items for

the leading brands in American sports, including the NFL, MLB, NBA, NHL, MLS, US Olympic


                                                  4
          Case 1:19-cv-11734-JSR Document 1 Filed 12/23/19 Page 5 of 14



Committee, and more than 200 leading colleges and universities.

   21. At all times Plaintiff has lawfully acquired all products he sells on Amazon directly from

the Defendants.

   22. Plaintiff does not repackage, modify or otherwise change the products purchased from

the Defendants. Plaintiff resells the same products in the same packaging as received from the

Defendants.

   23. Upon information and belief, Defendants NFLPA and Dallas Cowboys Merchandising do

not dispute that the products sold to Plaintiff are in the exact same condition as received from the

NFLPA and Dallas Cowboys.

   24. Upon information and belief, Defendant NFLPA was fully aware that Plaintiff sourced

their goods from their distributor Outerstuff and that Plaintiff sold the goods purchased from

their distributor on the Amazon platform. (Letters from Outerstuff, dated September 16, 2016

and August 10, 2018, confirming relationship with Plaintiff attached as Exhibit A.).

   25. Upon information and belief, between August 22, 2018 and August 23, 2018 Plaintiff

spoke with and corresponded with a representative of Outerstuff named Laurence Raff who

informed the Plaintiff that the NFLPA had a restriction regarding sales made on the Amazon

platform. Specifically, that they updated their policies and are now enforcing the NFLPA’s

online distribution policy. (Communications attached as Exhibit B.).

   26. Plaintiff informed Outerstuff and Defendants that he had the full intent to continue selling

these products on the Amazon platform under the First Sale Doctrine, was not bound by any

contract, and would not cease his sales as it was his right to resell under the First Sale Doctrine.

Plaintiff requested an exemption based upon his long-term relationship with Defendants and

advised they terminate his account and cease selling him products if this was impermissible.



                                                  5
          Case 1:19-cv-11734-JSR Document 1 Filed 12/23/19 Page 6 of 14



   27. Following, on August 22, 2018, Lawrence Raff, of Outerstuff, closed out Plaintiff’s NFL,

NHL, MLB and NBA Outerstuff accounts.

   28. OuterStuff then terminated Plaintiff’s account but continued to sell approximately

$24,000 worth of jerseys to Plaintiff between August 27, 2018 and Sept 13, 2018 thus waiving

any restriction they had on Amazon sales. (Communications attached as Exhibit C).

   29. Without justification, on August 9, 2018 Defendant NFLPA directed a brand enforcement

company, Pointer-BP, to file intellectual property complaints, under email

takedown_nflpa@pointerbp.nl, on the Amazon platform against Plaintiff alleging the Jerseys he

was selling were unlicensed, counterfeit, infringing its trademark and a violation of the player’s

personality rights with full knowledge the Jerseys were purchased directly from their authorized

distributor, Outerstuff. (Communications attached as Exhibit D.).

   30. Upon information and belief, Pointer-Bp knew Plaintiff sourced directly from Defendants

and refused to discuss the matter let alone retract their Amazon complaints. Pointer-Bp claimed

they had the full authority to act on behalf of the NFLPA and merely stated the basis was the

unauthorized use of the group players names and personality rights, however the right to control

or license player names and personality rights ends at the first sale of these products.

(Communications attached as Exhibit E.).

   31. The Plaintiff provided the NFLPA’s brand enforcement team Pointer-BP with evidence

showing all products were sourced from their authorized distributor and manufacturer,

Outerstuff.

   32. Following, defendant NFLPA, through Pointer-BP, continued to file counterfeit and

trademark intellectual property complaints against Plaintiff with full knowledge the products

were authentic.



                                                  6
         Case 1:19-cv-11734-JSR Document 1 Filed 12/23/19 Page 7 of 14



  33. Plaintiff has also been purchasing products directly from the Dallas Cowboys

Merchandising, PO BOX 841598, Dallas, TX 75284, credit@dallascowboys.net, since 2005.

  34. Plaintiff received a message from the Dallas Cowboys Merchandising

(licensing@dallascowboys.net) claiming the First Sale Doctrine did not apply to the sales made

on the Amazon platform Amazon.

  35. Upon information and belief Amon Simmons a representative of the Dallas Cowboys was

aware Plaintiff was selling on Amazon on Oct. 16, 2017.

  36. Without justification, on or around November 13, 2017, Defendant Dallas Cowboys

Merchandising filed intellectual property complaints, under the emails

dallascowboys@counterfind.com, cowboys@infringementreports.com and

brandprotection@mm-nfl.com, on the Amazon platform against Plaintiff alleging the Jerseys he

was selling were counterfeit with full knowledge the Jerseys were purchased directly from them.

(Communications attached as Exhibit F.).

  37. Upon information and belief, on August 22, 2018 Plaintiff Spoke with a representative of

the Dallas Cowboys Merchandising named Amon Simmons who informed the Plaintiff that they

would close the account and their basis for the complaint was the enforcement of the Dallas

Cowboys online policy.

  38. On or about September 7th, 2018 and September 21st, 2018, without being signatory to

any agreement with Defendant Dallas Cowboys Merchandise fulfilled approximately $30,000

worth of inventory to Plaintiff after Plaintiff again informed Defendant Dallas Cowboys

Merchandising that the products would be sold on the Amazon platform.

  39. After the Defendant Dallas Cowboys Merchandising fulfilled these products to Plaintiff,

they proceeded to file complaints on Amazon from September 25, 2018 through October 4, 2018


                                               7
             Case 1:19-cv-11734-JSR Document 1 Filed 12/23/19 Page 8 of 14



alleging the products sold to be counterfeit. (Communications attached as Exhibit G.).

   40. In effort to defend these false complaints, plaintiff responded to Amazon’s policy

warnings explaining the source of the products while providing copies of invoices received from

the complainants.

   41. While some appeals were approved by Amazon, many were denied and there are

currently 26 intellectual property complaints still present on the account health of JerseyWorld,

Plaintiff’s Amazon storefront.

   42. Plaintiff has made numerous efforts to resolve these intellectual property complaints with

the Defendants directly. To date, no retractions have been sent to Amazon.

   43. Upon information and belief, all 26 products that received intellectual property

complaints were sourced directly from the defendant Dallas Cowboys Merchandising and

Outerstuff, the authorized distributor for Defendant NFLPA.

   44. Plaintiff informed Defendants that a retraction of the erroneous complaint filed would

prevent any unnecessary harm to their company.

   45. Defendants refused to retract without an admission of guilt and waiver of all claims by

Plaintiff.

   46. As a result of Defendants failure to retract the counterfeit complaints filed, Plaintiff’s

Amazon storefront was suspended.

                                   HARM TO JERSEYWORLD

   47. The Amazon storefront JerseyWorld was wrongfully suspended for selling counterfeit

products due to false complaints filed by Defendants NFLPA and The Dallas Cowboys

Merchandising.

   48. This suspension lasted approximately from October 19, 2018 until November 14, 2018


                                                  8
           Case 1:19-cv-11734-JSR Document 1 Filed 12/23/19 Page 9 of 14



and has resulted in lost profits and damages to plaintiff’s Amazon business exceeding $80,000

dollars.

   49. Upon information and belief, despite having confirmed the authenticity of the disputed

goods, and with full knowledge Plaintiff’s products were authentic, Defendants NFLPA and The

Dallas Cowboys Merchandising continued to file false intellectual property claims alleging

counterfeit sales against the Amazon storefront JerseyWorld in an attempt to restrict or curtail

lawful sales of Defendants’ genuine products and enforce the NFLPA’s online distribution policy

and the Dallas Cowboys Merchandising’s online distribution policy, to which plaintiff was not a

signatory.

   50. The products sold by JerseyWorld were at all times authentic NFLPA and Dallas

Cowboys products which were sold lawfully.

   51. Upon information and belief, Defendants are aware that complaints on Amazon result in

suspensions, and, upon information and belief, knew Plaintiff was selling their products before

filing the complaints.

   52. At that time, the Amazon terms and conditions as they relate to intellectual property

complaints recommends that a complainant make a test buy of the product in question for the

complaint to determine authenticity and confirm counterfeit allegations.

   53. Here, Defendants knowingly filed false intellectual property complaints against Plaintiff

alleging both counterfeit sales and unlicensed products.

   54. Upon information and belief, the true purpose of Defendants’ intellectual property

complaints was to ensure the suspension of all Amazon sellers that were not signatories to the

NFLPA online distribution policy or the Dallas Cowboys Merchandising online distribution

policy. Upon information and belief, the new NFLPA distribution contract wants Fanatics Inc. to



                                                 9
         Case 1:19-cv-11734-JSR Document 1 Filed 12/23/19 Page 10 of 14



be the sole and exclusive ecommerce seller of NFLPA and Dallas Cowboys licensed

merchandise, as Defendants NFLPA have equity investments in Fanatics Inc.

 IV. INJURIES

      TORTIOUS INTERFERENCE WITH CONTRACTUAL AND/OR BUISNESS
                          RELATIONSHIP

   55. Plaintiff realleges and incorporates all previous paragraphs.

   56. Plaintiff has an advantageous business relationship with Amazon, which allows him to

sell on Amazon’s website as a third-party seller.

   57. Plaintiff is also in a contractual relationship with Amazon.

   58. Upon information and belief, Defendants are fully aware of Plaintiff’s contractual

relationship with Amazon, because, among other reasons, Defendants work intimately with

certain distributors who sell Defendants’ products on Amazon.

   59. Defendants intentionally and/or improperly interfered with Plaintiff’s advantageous

relationship with Amazon by complaining in writing to Amazon that Plaintiff was infringing on

the NFLPA’s and Dallas Cowboys Merchandising’s intellectual property rights. Specifically,

filed false infringement complaints to remove unauthorized Amazon sellers.

   60. Defendants’ conduct directly and proximately caused disruption of Plaintiff’s relationship

and contract with Amazon.

   61. Upon information and belief, Defendants had actual knowledge that their actions would

cause Amazon to suspend Plaintiff from selling products on their platform, as these defendants

file complaints on Amazon on a regular basis.

    WHEREFORE, for the reasons stated, this court should find that Defendants NFLPA and

the Dallas Cowboys are liable for tortious interference with a business relationship and/or

contract. This court should enter a judgment ordering Defendants to pay damages, costs, and fees

                                                10
           Case 1:19-cv-11734-JSR Document 1 Filed 12/23/19 Page 11 of 14



allowable by law.

                                          DEFAMATION

   62. Plaintiff realleges and incorporates all previous paragraphs.

   63. Defendants issued false statements to Amazon alleging Plaintiff sold counterfeit

products.

   64. Plaintiff did not sell counterfeit or unlicensed products or otherwise sell products that

infringed on any intellectual property rights of the NFLPA or the Dallas Cowboys

Merchandising.

   65. Plaintiff is legally permitted to resell Defendant’s products under the First Sale Doctrine.

   66. Defendant’s right to restrict ends at first sale.

   67. Defendants false statements were injurious to Plaintiff’s business as the resulting 26

intellectual property complaints caused Amazon to suspend their selling privileges.

   68. These 26 intellectual property complaints presently remain on Plaintiff’s Amazon seller

account.

   69. Defendant’s false statements were published without privilege or authorization to

Amazon.

   70. Defendants were, at minimum, negligent in making the false statements to Amazon

because, among other things, Defendants knew Plaintiff legally sourced their products directly

through their authorized distributors.

   71. Defendants acted with actual malice or with reckless disregard for the truth of the matter

asserted in their statements to Amazon.

   72. Defendant’s goals were to remove all Amazon sellers to enforce the NFLPA’s and Dallas

Cowboys Merchandising’s policy appointing Fanatics Inc. as the premier ecommerce seller of


                                                  11
         Case 1:19-cv-11734-JSR Document 1 Filed 12/23/19 Page 12 of 14



their products.

   73. Defendants committed defamation per se.

   74. Defendants are not entitled to qualified privileges because Defendants did not act in good

faith.

   75. Plaintiff incurred special harm, including but not limited to its suspension from Amazon.

   76. At the time Plaintiff was suspended, Plaintiff was generating average daily revenue of

approximately $9,000.00.

   77. Plaintiff is entitled to damages, costs, and fees allowed by law.

   78. In addition to fees allowed by law, Plaintiff is also entitled to attorneys fees under the bad

faith exception to the American Rule, as Defendants acted in tremendous bad faith.

     WHEREFORE, for the reasons stated, this court should find that Defendants are liable for

business defamation. This court should enter a judgment ordering Defendant to pay damages,

costs, and fees allowable by law.

                                    SUPPLEMENTAL CLAIMS

                                           ESTOPPEL

   79. Plaintiff realleges and incorporates all previous paragraphs.

   80. Plaintiff ordered Jerseys from Outerstuff and The Dallas Cowboys Merchandising after

making his intention of reselling these Jerseys on Amazon clear.

   81. Upon information and belief, The Dallas Cowboys Merchandising and Outerstuff, as a

certified distributor for Defendant NFLPA’s products, sold Jerseys to Plaintiff with the

knowledge that he would be reselling them on Amazon.

   82. Defendant NFLPA is assumed to be aware of Outerstuff’s practices, and has enough

control over their distribution methods to require that they prohibit all individuals they sell from


                                                 12
         Case 1:19-cv-11734-JSR Document 1 Filed 12/23/19 Page 13 of 14



reselling Jerseys on Amazon.

   83. Regardless of prohibitions on reselling on Amazon, The Dallas Cowboys Merchandising

and Outerstuff nevertheless sold Jerseys to Plaintiff with the knowledge that he intended to sell

these Jerseys on Amazon.

   84. Plaintiff reasonably relied on this accepted order and subsequent shipment of Jerseys to

him as an assent to his desire to resell them on his Amazon storefront.

   85. Based on the above-mentioned reliance, Plaintiff invested more than $196,000 on both

the Jerseys and storage space.

   86. This reliance placed Plaintiff at a financial disadvantage, which was further exacerbated

by Defendants’ counterfeit claims and Amazon’s subsequent suspension of Plaintiff’s account.

   87. Plaintiff’s damages as a result of the reliance and subsequent suspension were also

substantial due to lost profits totaling approximately $80,000.

    WHEREFORE, for the reasons stated, this court should find that Defendants are liable for

estoppel. This court should enter a judgment ordering Defendants to pay damages, costs, and

fees allowable by law.

  V. RELIEF REQUESTED

                                    INJUNCTIVE RELIEF

   88. Plaintiff realleges and incorporates all previous paragraphs.

   89. An injunction, requiring Defendants to withdraw their complaints and prohibiting future

complaints based on the conduct described herein, is necessary to protect Plaintiff’s legal rights

to resell authentic NFPLA and Dallas Cowboys Jerseys on Amazon.

   90. Plaintiff faces a real and imminent danger of irreparable harm as any further complaints,

in combination with the existing complaints, will result in another account suspension and


                                                13
         Case 1:19-cv-11734-JSR Document 1 Filed 12/23/19 Page 14 of 14



further damages.

   91. Plaintiff is likely to succeed on the merits of the claims contained herein because the first

sale doctrine protects the activity described in this complaint and makes Defendant’s complaints

to Amazon unlawful.

   92. The public interest is served by the issuance of an injunction in this matter because large

companies such as the NFLPA and the Dallas Cowboys should not be allowed to, with impunity,

strongarm competitors who are rightfully and legally reselling goods out of business solely to

their own benefit or that of their partners.

        WHEREFORE, Plaintiff requests this court issue a preliminary injunction and permanent

injunction directing Defendants to remove its current complaints on Amazon and to refrain from

making other such complaints to Amazon based on intellectual property rights.

                                   JURY TRIAL DEMANDED

    Plaintiff hereby demands a trial by jury under Federal Rule of Civil Procedure 39 for all

issues triable by jury.



Respectfully submitted, December 23, 2019.


                                       By:     /s/ CJ Rosenbaum
                                               CJ Rosenbaum
                                               E-mail: CJ@AmazonSellersLawyer.com
                                               ROSENBAUM FAMULARO, P.C.
                                               Madison Square Garden
                                               5 Penn Plaza, 23rd Fl.
                                               New York, New York 10001
                                               212.256.1109
                                               Attorneys for Plaintiff




                                                 14
